The judgment of the court w.as pronounced by
Slidell, J.
This is pn action by a shipper, tp recover from the .owners of the steamer George .C.olliep thp value of .certain goods shipped und.er a bill of Jading containing t}je exception of “ unavoidable appidents and dangers of the river.” The defence is, that tlje goods Vjr.ere forp.ed overbo.ard jn .a .collision with an.otlipr stpampr, which .collision was caused by the fault of the other steanir ,er. This .cause has been already before the Supreme Coqrtt.and was remanded for a new tria}. See 7 Robinson, 201. It w?s then said by the .court, and in fhat opinion we concur, “ that if there was no faujt .or carelessness pn .the part pf those wh.p had charge of the George Colli,er, apd jt was out of their power fo have pr.eyepted th.e collision, we can see no gpod reason why it should not be .considered as an unayoidable accident, .¡and ras .o.np ,pf th.e dangers,of flap rivey yvithin the meaning of the bill of Jading.”
We have .carefully examined the .testimony in .this .canse, ¡and while, on the .one hand, we djs.cpyer gross negligence, and something approaching e.yen to wanton and malicious pondupt, on th.e part pf those in charge of the other beat, we find ¡nothing in th.e py.idpncp which would justify us in attributing th,e pojlision in .any degree tp fije faujt pr negjigenpp of th.e defendants’ officers of crew. The pbligation of thp shipowner j.s a stringent ,on,e; ,a,nd the interests of commerce, pnd the safety of human Jife, require that wh should .enforce ljgidjy the performance pf their duty by the officers of vessejs, for whom th.e ownprs arp responsible, They .are bo.und to ponstant vigilance, and if a case presents itself in which tljere is eyeij sjight fiiult, we should hold the pwners answerable to the shipper. Ip the present pas.e no faujt whatever is .attributable t,o th.e .d.efendr pnts’ officpj's and .crew-
It is said that the pjniptiff’s goods wepp improperly stowed pn deck; that th.e fleck Joad only was thrown oyprboard by the collision, the .carge jn .the hold nof being jnjjjr,ed. The gpods w.ere thus lad.en with .the knowledge and implied approbation of .the plaintiff. Lie was a passenger on boar.d the steamer, and does not appear to liave made any objection to the goods being thus carried, jthough fhe .collision occurred several days .after fjie steamer commenced her yoyage. M.oreover, jt appears by testimony, that merchandise of that sort* i§ *589often carried on deck, and that underwriters do not charge a higher premium on such merchandise, carried in that way, it beinghowever considered the duty of the master to protect it from the weather.
It is therefore decreed that the judgment ,of the court below be reversed, and that there be judgment for the defendants, with costs in both courts.

 fhe merchandise shipped was tobacco in hogsheads, R,